Citation Nr: 1451825	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  08-10 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for ischemic heart disease.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from May 2007 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In a May 2007 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus and he appealed.  In June 2009, he and his wife testified before a Decision Review Officer (DRO) at the RO.  In October 2009, they testified at Board hearing at the RO before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.  In February 2010, the Board remanded the claims for additional development.

In a February 2011 rating decision, the RO denied the Veteran's claim of entitlement to service connection for ischemic heart disease and he perfected an appeal.

In July 2013, the Board remanded the claims for additional development.  Pursuant to his request for a hearing on his claimed ischemic heart disease, the Veteran was scheduled for a Board hearing at the RO in July 2014.  He failed to report to the hearing and has not provided cause for his failure to appear or requested another hearing.  Therefore, his hearing request is deemed withdrawn.

The Veteran was previously represented by attorney David L. Huffman; however, VA cancelled his accreditation effective August 8, 2014.  In September 2014, the Board notified the Veteran that Mr. Huffman's authority to represent VA claimants had been revoked and provided him with an opportunity to appoint another representative.  He was notified that if he failed to respond within 30 days, it would be assumed that he wished to represent himself.  He failed to respond.  Therefore, the Board assumes he wishes to proceed with his appeal pro se.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2013, the Board remanded the claims for additional development.  Upon completion of the requested development, the AOJ was to readjudicate the issues on appeal and, if any benefit sought remained denied, issue a supplemental statement of the case (SSOC).  

A review of the record indicates that the AOJ obtained outstanding VA outpatient treatment records and scheduled the Veteran for a VA audiology examination in February 2014, but failed to readjudicate the claims or issue an SSOC.  As such, the Board finds that the AOJ did not fully comply with the July 2013 remand directives.  Therefore, the claims must be remanded to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the Board finds that the February 2014 VA examiner did not provide adequate rationale for her opinion that the Veteran's bilateral hearing loss and tinnitus are not related to in-service noise exposure.  The VA examiner based her opinion on the lack of hearing loss or threshold shift at discharge.  However, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In this case, the examiner did not explain why the delayed onset of hearing loss and tinnitus would be significant.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Furthermore, a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Based on the foregoing, the Board finds that another medical opinion is necessary for the purpose of determining the nature and etiology of any hearing loss and tinnitus that may be present.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should refer the Veteran's claims file to the February 2014 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any bilateral hearing loss and tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The Veteran has contended that he had significant noise exposure in service and that he first noticed hearing loss in service.  See October 2009 Hearing Transcript (Tr.) at 5.  He also began having recurrent ear infections during service.  See Tr. at 6-7.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran currently has bilateral hearing loss and tinnitus that manifested in service or that is otherwise causally or etiologically related to his military service, including noise exposure. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

In rendering the opinion, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus.  The examiner should also describe how hearing loss and tinnitus resulting from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss and tinnitus develops from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.  In other words, if the examiner finds that the gap in time between noise exposure and hearing loss/tinnitus weighs against the claims, he or she should explain why the delayed onset was significant.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  After completing this action, the AOJ should ensure that the medical opinion complies with the remand directive.  The AOJ should also conduct any other development pertinent to all issues on appeal including obtaining any outstanding medical evidence as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.  

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a SSOC addressing all issues on appeal and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.





The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



